[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 11-11210                    OCT 6, 2011
                            Non-Argument Calendar                JOHN LEY
                          ________________________                 CLERK


                   D.C. Docket No. 6:10-cr-00083-GAP-DAB-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

RICHARD A. MURDOCH,
                                                          Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                           Middle District of Florida
                         _________________________

                                 (October 6, 2011)

Before HULL, PRYOR and FAY, Circuit Judges

PER CURIAM:

      H. Kyle Fletcher, appointed counsel for Richard Murdoch in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Murdoch’s convictions and

sentences are AFFIRMED.




                                         2